Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-10, 12-17, and 19-21 are pending in this application. Claims 11 and 18 are cancelled. 
Regarding the objections to the specification, the examiner finds the amendment to paragraph [0025] acceptable. All objections to the specification are resolved.  
Applicant’s arguments with respect to the rejection of claims 1-10, 13-17, and 20 under 35 U.S.C. §102(a)(2) are persuasive in view of Applicant’s amendment, therefore the rejections are now withdrawn.
Applicant’s arguments with respect to the rejection of claims 11, 12, 18, and 19 under 35 U.S.C. §103 have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments, in which claims 11 and 18 were cancelled. 
Applicant’s arguments with respect to the teaching of Hornych as applied to claim 1 have been fully considered but are not persuasive. 
In the remarks, Applicant argued the following: Hornych, at best, may be argued to disclose using different levels of colors to display a location of an obstacle.
Examiner respectfully disagrees. 
Hornych teaches in Paragraph [0039]: “…In another embodiment, for example, different patterns or opacities could be used to indicate the objects in different sectors”, where the different grid blocks illuminated in gray to indicate an object could use different opacities instead. 
Regarding Applicant’s arguments against Hornych, the Examiner asserts that Hornych teaches “receiving obstacle information associated with at least one direction of the UAV, the obstacle information being obtained by analyzing a sensing signal of at least one sensor of the UAV” in FIG. 4 (sensor range) and Paragraph [0005]: “The vehicle may include, but is not limited to a plurality of sensors configured to collect sensor data indicating when an obstacle is within a range of the vehicle, each of the plurality of sensors arranged to collect the sensor data in a different direction around the vehicle…” where the obstacle advisory system receives sensor data indicating when an obstacle is present in at least one direction of the vehicle (UAV) by analyzing sensor data from sensors on the vehicle (a sensing signal of at least one sensor of the UAV). 
Hornych further teaches “including an offset of an obstacle relative to a centerline of one of the at least one direction," in FIG. 10, where the sensor data is displayed, showing obstacles 800, 810, 900 which are in offset sectors 700, 710, 720 (including an offset of an obstacle) relative to the longitudinal centerline of the vehicle, representing a forward direction (centerline of the at least one direction). 
Hornych also teaches “displaying, on a display screen, the obstacle information, including displaying one or more partitions and a location indicator at an end of the one or more partitions, a number of the one or more partitions being related to the offset” in FIG. 10.  140 is a display screen (Hornych, paragraph [0023]). One or more grid blocks (Hornych FIG. 6: (510)) are illuminated in gray (displaying one or more partitions) based on the presence of an obstacle (obstacle information). FIG. 10, also displays obstacle borders 900, obstacle’s closest edge 800, the most hazardous obstacle 810, and distance in meters 10, 20, 30, all of which are equivalent to a location indicator, positioned at the ends of various illuminated grid blocks (end of the one or more partitions). Finally, FIG. 10 shows three grid blocks illuminated for most hazardous obstacle 810 in sector 720 while obstacle 800 in sector 700 shows one grid block illuminated, teaching that the number of illuminated grid blocks (a number of the one or more partitions) is related to the offset of the obstacle. 

Applicant’s arguments with respect to New Dependent Claim 21 have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arteaga (US Patent No 10,302,759 B1), in view of Hornych et al. (PGPUB No 2017/0124887 A1) henceforth known as Arteaga and Hornych, respectively.
Regarding claim 1, Arteaga teaches: 
A method for displaying obstacle detection for an unmanned aerial vehicle (UAV), comprising: 
(Arteaga, Abstract: “…The present invention further proposes methods for displaying general aviation traffic information…”)
receiving obstacle information associated with at least one direction of the UAV, the obstacle information being obtained by analyzing a sensing signal of at least one sensor of the UAV [and including an offset of an obstacle relative to a centerline of one of the at least one direction]; and 
(Arteaga, FIG. 3: (16);
Col 7, lines 37-39: “…Radar device 16 is connected to radar antenna(s) 19, which are/is a conventional omnidirectional radar antenna and directional receiving antennas…”;
Col 9, lines 44-47, 54-57: “FIG. 3 describes the application of an ADS-B and Radar sense and avoid system on an unmanned aircraft for detecting the loss of separation and issuance of a corrective Resolution Advisory (RA)… The radar 16 detects and receives radar data via one or more radar antennas 19. These surveillance sensors 3, 16 send aircraft track data to the ASAP 45 processor(s) for conflict detection and conflict resolution” 
Where the Airborne Sense and Avoidance Processor 45 (ASAP) analyzes radar data (analyzing a sensing signal of at least one sensor of the UAV) to obtain aircraft track data (obstacle information associated with at least one direction of the UAV))
displaying, on a display screen, the obstacle information, [including displaying one or more partitions and a location indicator at an end of the one or more partitions, a number of the one or more partitions being related to the offset].
(Arteaga, FIG. 3: (16), (45), (80), (95), (7), (24), (44); FIG. 12;
Col 10, lines 4-12: “The aircraft traffic data, ownship data from the existing Integrated Mission Management Computer (IMMC) 95, alerts, and resolution advisories are transmitted via a datalink communications system… The surveillance data, alerts and advisories are routed using an airborne and ground routers to the GCS 1 payload and flight network for real-time display 44 to the UAS operator…”;
Where the aircraft traffic data goes through various modules, ultimately ending up at the display 44 and where the obstacles detected by radar are displayed as shown in FIG. 12).
an offset of an obstacle relative to a centerline of one of the at least one direction and displaying one or more partitions and a location indicator at an end of the one or more partitions, a number of the one or more partitions being related to the offset. 
However, in the same field of endeavor, Hornych teaches:
[receiving obstacle information associated with at least one direction of the UAV, the obstacle information being obtained by analyzing a sensing signal of at least one sensor of the UAV] and including an offset of an obstacle relative to a centerline of one of the at least one direction; [and] 
(Hornych, FIG. 7; FIG. 10;
Paragraph [0038]: “FIG. 7 illustrates an exemplary obstacle advisory system 110 displaying obstacle display data generated in Step 320, in accordance with an embodiment. In this embodiment, one or more obstacles have been identified by the processor 120 in three sectors, 700, 710 and 720”; 
Where obstacle display data (obstacle information) includes the offset relative to the longitudinal centerline of the vehicle 100 (at least one direction), as shown in sectors 700, 710, and 720 in FIG. 7 and FIG. 10)
[displaying, on a display screen, the obstacle information,] including displaying one or more partitions and a location indicator at an end of the one or more partitions, a number of the one or more partitions being related to the offset.
(Hornych, FIG. 6: (140), (510), (520); FIG. 7; FIG. 10: (800), (900);
Paragraph [0023]: “The obstacle advisory system 110 includes a display 140. The display 140 may be a liquid crystal display (LCD), a cathode ray tube (CRT) display, an organic light emitting diode (OLED) display, a plasma display or any other type of display…”;
Paragraph [0033]: “… As seen in FIG. 6, the obstacle display data 600 generated by the processor 120 is generates as a grid 500 having a variety of blocks 510 and sectors 520. The vehicle 100, a helicopter in this embodiment, is illustrated at the center of the grid 500 is drawn to scale relative to the grid 500…”;
Paragraph [0038]: “FIG. 7 illustrates an exemplary obstacle advisory system 110 displaying obstacle display data generated in Step 320, in accordance with an embodiment. In this embodiment, one or more obstacles have been identified by the processor 120 in three sectors, 700, 710 and 720”; 
As seen in FIG. 7, sectors 700, 710 and 720 are illuminated in different shades of gray… In another embodiment, for example, different patterns or opacities could be used to indicate the objects in different sectors…”;
Paragraph [0044]: “FIG. 10 illustrates an exemplary obstacle advisory system 110 displaying obstacle display data generated in Step 320, in accordance with an embodiment. As seen in FIG. 10, the processor 120 in this embodiment has generated identical obstacle display data for sectors 520 based upon which grid block 510 within the sector 520 an obstacle is present, as well as borders 900 of obstacles and indications of the closest edge 800 of obstacles”;
Where the obstacle display data (obstacle information) is displayed on display 140 (display screen), using grid blocks, such as 510 in FIG. 6 (displaying one or more partitions). Additionally, according to paragraph [0039], different opacities can be used to indicate objects in different sectors (offset objects), such that the number of partitions displayed opaquely corresponds to the offset location of the detected obstacle, as in three grid blocks in sector 720 for most hazardous object 810 and one grid block in sector 700 for obstacle 800 in that sector (a number of the one or more partitions being related to the offset). 
FIG. 10 further shows obstacle borders 900 and the closest edge of obstacles 800 as well as 10, 20, and 30 meter markers (location indicators) within a sector 710, at the edge of multiple grid blocks 510 (at the edge of one or more partitions)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method for displaying obstacle detection for an unmanned aerial vehicle (UAV) of Arteaga with the feature of displaying partitions, location indicators, and numbers related to an offset of a detected object of Hornych because “...As such, a vehicle operator can quickly look at the display 140 to see where the obstacles are relative to the vehicle… [and] This can aid a vehicle operator in quickly determining in which sector 520 the closest obstacle is present” (Hornych, Paragraphs [0038], [0039]).
Regarding claim 2, Arteaga and Hornych teach the method according to claim 1. Arteaga further teaches: 
wherein the at least one direction includes a plurality of directions.
(Arteaga, FIG. 3: (45); FIG. 9;
Radar device 16 is connected to radar antenna(s) 19, which are/is a conventional omnidirectional radar antenna and directional receiving antennas…”;
Col 15, lines 33-42: “The UAT 3 transmits ADS-B out ownship messages, followed by ADS-B In traffic message reports, then radar target data, allowing GCS 1 and/or ASAP 45 to establish the above-described risk-collisions volumes… the radar targets are converted by the ASAP 45 from Doppler, range, azimuth and elevation to a similar ADS-B state format as described above (latitude, longitude, altitude, ground speed)…”;
Where the Airborne Sense And Avoid Processor 45 (ASAP) establishes collision volumes (Figure 9) using omnidirectional radar antenna that senses a plurality of directions).
Regarding claim 3, Arteaga and Hornych teach the method according to claim 2. Arteaga further teaches: 
wherein: 
the obstacle information associated with the at least one direction of the UAV includes obstacle information associated with the plurality of directions of the UAV; and 
(Arteaga, FIG. 11: (traffic 2), (traffic 3), (traffic 4); FIG. 12;
Col 16, lines 48-53: “As seen in FIGS. 11-12, a key aspect of the visual display is that all traffic aircraft models are accompanied with three-dimensional color-coded contrails to aide in the visual acquisition of traffic targets. Traffic contrails 69 are color-coded based on the relative altitude vertical separation distance between the object and the ownship”;
Where the display shows multiple traffic aircraft models (obstacle information) in a plurality of directions (obstacle information associated with the plurality of directions of the UAV))
the obstacle information includes a distance between an obstacle and the UAV and a relative orientation between the obstacle and the UAV.
(Arteaga, FIG. 11: (CONTRAIL KEY), (69); FIG. 12;
Col 16, lines 48-53: “As seen in FIGS. 11-12, a key aspect of the visual display is that all traffic aircraft models are accompanied with three-dimensional color-coded contrails to aide in the visual acquisition of traffic targets. Traffic contrails 69 are color-coded based on the relative altitude vertical separation distance between the object and the ownship”;

Regarding claim 4, Arteaga and Hornych teach the method according to claim 3. Arteaga further teaches:
wherein displaying the obstacle information includes displaying the obstacle information associated with the plurality of directions of the UAV in a radial form.
(Arteaga, FIG. 11; FIG. 12: (54);
Col 16, lines 57-60: “The exocentric view or God's Eye viewpoints of FIGS. 11-12 display ADS-B traffic on a plan view relative to own-ship, allowing the pilot to effectively gauge the traffic surrounding the ownship”;
Col 17, lines 61-64: “three concentric circles are drawn around the ownship; one at a radius of 10 nautical miles (magnetic compass), 5 nautical miles, and at 3 nautical miles”;
Where FIG. 11 and FIG. 12 display ADS-B traffic icons (displays obstacle information) associated with a plurality of directions in FIG. 11, and the display includes three concentric circles of varying radius (plurality of directions in radial form)). 
Regarding claim 5, Arteaga and Hornych teach the method according to claim 1. Arteaga further teaches:
wherein the obstacle information includes at least one of presence information of an obstacle or a distance between the obstacle and the UAV.
(Arteaga, FIG. 11; FIG. 12;
Col 17, lines 34-37, 38-40: “Examining FIG. 11, an operating display in Manual View, it can be seen that there are currently a total of three real-time aircraft being tracked flying within the viewing limits… The target labeled “traffic 3” 54 has breached the 5 nautical mile separation threshold (outermost range ring) and is within 1000 feet of altitude”;
The traffic symbols for TIS-B are depicted as Icon based standard symbols from RTCA/DO-317A”;
Where the operating display in Manual View shows three real-time aircraft being tracked (obstacle information includes at least one of presence information of an obstacle)).
Regarding claim 6, Arteaga and Hornych teach the method according to claim 1. Arteaga further teaches:
wherein the obstacle information includes at least one of information from an image sensor, information from a distance sensor, or information from a radar.
(Arteaga, FIG. 3: (16);
Col 15, lines 54-56: “It should be noted that a LIDAR sensor can be used in conjunction with the radar and the implementation is not limited to the radar sensor”;
Col 9, lines 44-57: “FIG. 3 describes the application of an ADS-B and Radar sense and avoid system… The UAT 3 detects and receives ADS-B traffic information via the UAT antennas 4, 8. The radar 16 detects and receives radar data via one or more radar antennas 19. These surveillance sensors 3, 16 send aircraft track data to the ASAP 45”;
Where the system obtains aircraft track data (obstacle information) from radar 16 (information from a radar)). 
Regarding claim 7, Arteaga and Hornych teach the method according to claim 1. Arteaga further teaches:
wherein, for a selected direction of the at least one direction: 
the obstacle information includes a distance between an obstacle and the UAV; and 
(Arteaga, FIG. 11; FIG. 12;
Col 16, lines 48-53: “As seen in FIGS. 11-12, a key aspect of the visual display is that all traffic aircraft models are accompanied with three-dimensional color-coded contrails to aide in the visual acquisition of traffic targets. Traffic contrails 69 are color-coded based on the relative altitude vertical separation distance between the object and the ownship”;

displaying the obstacle information includes displaying a plurality of icons in the selected direction, and 
(Arteaga, FIG. 11: (75); FIG. 12: (54);
Col 17, lines 34-44: “Examining FIG. 11… it can be seen that there are currently a total of three real-time aircraft being tracked flying within the viewing limits... The target labeled “traffic 3” 54 has breached the 5 nautical mile separation threshold (outermost range ring) and is within 1000 feet of altitude causing a “Traffic Alert” 59 overlay to be displayed to the user… The current flight plan is also displayed 75”;
Where FIG. 11 shows a three other aircraft in the area (displaying the obstacle information includes displaying a plurality of icons) and a flight path 75 using a plurality of icons to point out a selected direction, and where FIG. 12 shows a flight path pointing to another aircraft in the area (displaying a plurality of icons in the selected direction))
highlighting one of the plurality of icons or a combination of multiple ones of the plurality of icons according to the distance.
(Arteaga, FIG. 11; FIG. 12;
Col 18, lines 10-12, 17-20, 22-25: “…the traffic relative bearing, range, altitude, and vertical trend 54 are depicted to aid in visual acquisition… within 1000 feet of the current ownship position, the target is deemed an intruder and the pilot is alerted via a “Traffic Alert” overlay 59. In this case the target's icon 54 changes color from blue to yellow on the display… within 500 feet, the target 54 becomes a threat and the pilot is notified via a flashing “Traffic Alert” overlay 59 and aural alert as well as a change of icon color from yellow to red”; 
Where the traffic aircraft model icon (one of the plurality of icons) is highlighted by changing color depending on the distance of the obstacle and the ownship).
Regarding claim 8, Arteaga and Hornych teach the method according to claim 7. Arteaga further teaches:
further comprising: 
highlighting the one of the plurality of icons or the combination of multiple ones of the plurality of icons in response to the distance between the obstacle and the UAV being less than a preset threshold.
(Arteaga, FIG. 11; FIG. 12;
Col 18, lines 10-12, 17-20, 22-25: “…the traffic relative bearing, range, altitude, and vertical trend 54 are depicted to aid in visual acquisition… within 1000 feet of the current ownship position, the target is deemed an intruder and the pilot is alerted via a “Traffic Alert” overlay 59. In this case the target's icon 54 changes color from blue to yellow on the display… within 500 feet, the target 54 becomes a threat and the pilot is notified via a flashing “Traffic Alert” overlay 59 and aural alert as well as a change of icon color from yellow to red”; 
Where the traffic aircraft model icon (one of the plurality of icons) is highlighted by changing color depending on the distance of the obstacle and the ownship where the distance is less than 1000 feet or 500 feet (preset threshold) for different highlighting colors).
Regarding claim 9, Arteaga and Hornych teach the method according to claim 1. Arteaga further teaches
further comprising: receiving warning or error information from the UAV, the warning or error information including at least one of: 
(Arteaga, FIG. 3: (3); FIG. 4: (Conventional ADS-B Out), (Supplemental ADS-B Out); 
Where the UAV includes the ADS-B 3 in FIG. 3, and sends information, including traffic information in FIG. 4)
information indicating that a surrounding environment of the UAV is too dark, 
information indicating that a side of the UAV is blocked or too close to an obstacle, 
(Arteaga, FIG. 11; FIG. 12;
Col 18, lines 10-12, 17-20, 22-25: “…the traffic relative bearing, range, altitude, and vertical trend 54 are depicted to aid in visual acquisition… within 1000 feet of the current ownship position, the target is deemed an intruder and the pilot is alerted via a “Traffic Alert” overlay 59. In this case the target's icon 54 changes color from blue to yellow on the display… within 500 feet, the target 54 becomes a threat and the pilot is notified via a flashing “Traffic Alert” overlay 59 and aural alert as well as a change of icon color from yellow to red”;
Where a target (object) within 1000 feet of the ownship (UAV) is deemed an intruder (a side of the UAV is too close to an object) and a “Traffic Alert” overlay 59 appears)
information indicating that an obstacle detection system for obtaining the obstacle information needs a calibration, or 
other error information of the UAV or the obstacle detection system; and 
(Arteaga, FIG. 3: (45), (99); FIG. 12: (59), (62);
Col 17, lines 1-11: “…to alert users of system anomalies, the software also displays notifications pertaining to the status of the hardware. The salient indicators GPS Status 62, ADSB status 60, and Telemetry Status 61 indicate the following failure conditions: 
GPS Invalid 
GPS Failure 
UAT Failure Lost Link…
The GPS status 62 is continuously monitored by analyzing the status byte located within each heartbeat message…”;
Where in FIG. 3, the Airborne Sense And Avoid Processor 45 (ASAP) uses GPS input 99 (UAV, obstacle detection system) and the status of the GPS 99 is continuously monitored using heartbeat messages from the UAV)
displaying the warning or error information.
(Arteaga, FIG. 4: (3); FIG. 12: (59), (62);
Col 17, lines 11-13: “A “GPS Invalid” overlay will first be displayed when the UAT 3 indicates that GPS data is invalid…”
Col 18, lines 10-12, 17-19: “…the traffic relative bearing, range, altitude, and vertical trend 54 are depicted to aid in visual acquisition… within 1000 feet of the current ownship position, the target is deemed an intruder and the pilot is alerted via a “Traffic Alert” overlay 59…”;
Where the UAT 3 determines the GPS is invalid based on the continuous heartbeat monitoring of the GPS and displays “GPS Invalid” as a caution/warning message (Display 
Regarding claim 10, Arteaga and Hornych teach the method according to claim 9. Arteaga further teaches:
wherein: 
the warning or error information is associated with a selected direction of the at least one direction, and 
(Arteaga, FIG. 12;
Where the Traffic Alert overlay 59 is associated with the flight path (selected direction) of the ownship, on a collision course with air traffic 54)
displaying the warning or error information includes: 
displaying later warning or error information with a higher priority and automatically hiding earlier warning or error information; and 
(Arteaga, FIG. 9; FIG. 11-13;
Col 18, lines 15-19, 20-24: “If any other aircraft's (e.g., 54) relative horizontal separation distance falls below 5 NM and reports vertical separation within 1000 feet of the current ownship position, the target is deemed an intruder and the pilot is alerted via a “Traffic Alert” overlay 59… In the event that the horizontal separation is less than 3 NM and the target reports an altitude within 500 feet, the target 54 becomes a threat and the pilot is notified via a flashing “Traffic Alert” overlay 59…”;
Col 19, lines 12-14, 21-22, 25-26: “At step 30, GCS 1 and/or ASAP 45 evaluates collision potential by looping through all targets and evaluating based on the foregoing parameters…an assessment is made of the collision risk based on the collision volumes of FIG. 9 and ownship states…ASAP 45 prioritizes potential collision threats…”;
Where the ASAP 45 ascertains the priority of obstacles based on distance per collision volumes in figure 9 and issues a “traffic alert” warning if the outer collision volume is breached per figures 9 and 11-13. A flashing “traffic alert” warning of higher priority replaces the initial static “traffic alert” warning if the “Self-Separation threshold” volume is breached (displays later warning information with higher priority, automatically hiding earlier warning information))

displaying hidden warning or error information according to a user instruction; or 
(Arteaga, FIG. 12-15;
Col 17, lines 59-61: “allows the user to select a plurality of viewpoints from God's Eye, Chase, and Manual views for the out-the-window view 64…”;
Col 18, line 6-10: “Traffic for a plurality of targets can be selected at the far left 65 with the highest priority traffic ranked order from 1 to 32 relative to ownship. The selected traffic target displays the ADS-B surveillance information including ICAO, NIC, and NACp”;
Col 18, lines 28-30, 34-39: “FIG. 13 is an egocentric “Chase” viewpoint, which attempts to give the pilot an intuitive 3-D visualization of the flight of the ownship. This lags the ownship and allows the pilot to see the entire UAS 2, along with all traffic in the forward vicinity…FIG. 14 is a manual or out-the-window view providing a panoramic display functionality using at least three cockpit displays. FIG. 15 illustrates the UAS-ADS-B visualization from the God's Eye view including overlays for weather 70, restricted airspace 71, and ADS-B ground stations”;
Where the pilot/user can select specific traffic/obstacles to display more information about that obstacle, such as surveillance information including ICAO, NIC, and NACp (display hidden warning information according to a user instruction) and where the pilot/user may select from various views, where some views show traffic warnings, like FIG. 11-13, and some views hide the warnings, like FIG. 14-15)
the at least one direction includes a plurality of directions, and displaying the warning or error information includes, if the warning or error information associated with multiple ones of the directions is the same, displaying only the warning or error information associated with one of the multiple ones of the directions; 
the method further comprising: 
stopping displaying the warning or error information, after an abnormal state corresponding to the warning or error information is eliminated.
(Arteaga, FIG. 12;
If the status byte indicates valid GPS data at any time, the GPS overlays are removed and the status icon reverts to green, indicating a nominal state”;
Where the error information for the failed GPS is no longer displayed once the abnormal state is corrected). 
Regarding claim 13, the claim limitations recite a system having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations of claim 13, Hornych further teaches:
a receiver configured to receive obstacle information […]
(Hornych, FIG. 2;
Paragraph [0027]: “The obstacle advisory system 110 illustrated in FIG. 2 further includes a communication system 200. The communication system 200 may be any wired or wireless communication system, including, but not limited to, a cellular communication system, a Wi-Fi communication system, a Bluetooth communication system, a ZigBee communication system, a local area network (LAN) communication system, or the like, or any combination thereof”;
Paragraph [0028]: “The processor 120 of the obstacle advisory system 110 communicates with a communication system 210 of the vehicle 100. The communication system 210 of the vehicle could also include any wired or wireless communication system, or a combination thereof…”;
Where the obstacle advisory system 110 is in wireless communication with vehicle 100, requiring a receiver to receive obstacle information)
a processor; and 
(Hornych, FIG. 1: (120);
Paragraph [0021]: “The obstacle advisory system 110 includes a processor 120…”)
a memory storing machine-readable instructions that, when executed by the processor, cause the processor to control display […]
(Hornych, FIG. 1: (130), (140);
Paragraph [0022]: “The obstacle advisory system 110 includes a memory 130. The memory 130 may be any combination of volatile and non-volatile memories. The memory 130 may store non-transitory computer-readable instructions, which when executed by the processor 120, implement the obstacle advisory system 110, as discussed in further detail below…”;
Paragraph [0023]: “...As discussed in further detail below, the processor 120 of the obstacle advisory system 110 generates obstacle advisory display data and outputs the obstacle advisory display data to the display 140 to warn users of the vehicle 100 of obstacles…”;
Where the memory stores instructions to implement the described functionalities of the obstacle advisory system 110 through the processor 120, including displaying obstacle advisory display data).  
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system for displaying obstacle detection for an unmanned aerial vehicle (UAV) of Arteaga with the feature of using a processor, memory and display to display partitions, location indicators, and numbers related to an offset of a detected object of Hornych because “...As such, a vehicle operator can quickly look at the display 140 to see where the obstacles are relative to the vehicle… [and] This can aid a vehicle operator in quickly determining in which sector 520 the closest obstacle is present” (Hornych, Paragraphs [0038], [0039]).
Regarding claim 14, the claim limitations recite a system having limitations similar to those of claim 2 and therefore is rejected on the same basis, as outlined above.
Regarding claim 15, the claim limitations recite a system having limitations similar to those of claim 3 and therefore is rejected on the same basis, as outlined above.
Regarding claim 16, the claim limitations recite a system having limitations similar to those of claim 7 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations of claim 16, Hornych further teaches:
the instructions further cause the processor to display [a plurality of icons in the selected direction… ].
(Hornych, FIG. 1: (130), (140); FIG. 6;
The obstacle advisory system 110 includes a memory 130. The memory 130 may be any combination of volatile and non-volatile memories. The memory 130 may store non-transitory computer-readable instructions, which when executed by the processor 120, implement the obstacle advisory system 110, as discussed in further detail below…”;
Paragraph [0023]: “...As discussed in further detail below, the processor 120 of the obstacle advisory system 110 generates obstacle advisory display data and outputs the obstacle advisory display data to the display 140 to warn users of the vehicle 100 of obstacles…”;
Where the memory stores instructions to implement the described functionalities of the obstacle advisory system 110 through the processor 120, including displaying obstacle advisory display data which includes blocks 510 in FIG. 6 (a plurality of icons in a selected direction)).  
Regarding claim 17, the claim limitations recite a system having limitations similar to those of claim 9 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations of claim 17, Hornych further teaches:
the instructions further cause the processor to control display [of the warning or error information].
(Hornych, FIG. 1: (130), (140);
Paragraph [0019]: “An obstacle advisory system for a vehicle and a method for operating obstacle advisory system are discussed herein. The obstacle advisory system provides a simplified display to the operator of the vehicle warning the operator of possible obstacles the vehicle may encounter”;
Paragraph [0022]: “The obstacle advisory system 110 includes a memory 130. The memory 130 may be any combination of volatile and non-volatile memories. The memory 130 may store non-transitory computer-readable instructions, which when executed by the processor 120, implement the obstacle advisory system 110, as discussed in further detail below…”;
Paragraph [0023]: “...As discussed in further detail below, the processor 120 of the obstacle advisory system 110 generates obstacle advisory display data and outputs the obstacle advisory display data to the display 140 to warn users of the vehicle 100 of obstacles…”;

Regarding claim 20, Arteaga and Hornych teach the system according to claim 13. Arteaga further teaches:
further comprising: a display screen configured to display the obstacle information.
(Arteaga, FIG. 3: (44); FIG. 7: (44); FIG. 11-13;
Col 10, lines 9-12: “The surveillance data, alerts and advisories are routed using an airborne and ground routers to the GCS 1 payload and flight network for real-time display 44 to the UAS operator”;
Where the surveillance data, alerts and advisories are shown in figures 11-13 and constitute obstacle data on a display 44). 
Regarding claim 21, Arteaga and Hornych teach the method of claim 1. Hornych further teaches: 
wherein: 
the obstacle is a first obstacle, and the one or more partitions are one or more first partitions; and 
(Hornych, FIG. 6: (510), (520); FIG. 7; FIG. 8: (700), (800);
Paragraph [0039]: “…As seen in FIG. 7, sectors 700, 710 and 720 are illuminated in different shades of gray. This can aid a vehicle operator in quickly determining in which sector 520 the closest obstacle is present… In another embodiment, for example, different patterns or opacities could be used to indicate the objects in different sectors”;
Paragraph [0041]: “As seen in FIG. 8, the sectors, 700, 710 and 720 are visually indicated in a similar fashion as discussed in FIG. 7. Additionally, in each visually indicated sector, at least one obstacle edge 800 is identified. This provides the vehicle operator with additional granularity with respect to the obstacle(s) within each grid block 510…”;
Where in FIG. 8, in sector 700, a first obstacle is displayed at 800, graying out the corresponding grid block 510 (one or more first partitions))
displaying the obstacle information further includes displaying one or more second partitions, a number of the one or more second partitions being inversely correlated to a distance between a second obstacle and the UAV.
(Hornych, FIG. 6: (510), (520); FIG. 7; FIG. 8: (800), (800, 810);
Paragraph [0039]: “…As seen in FIG. 7, sectors 700, 710 and 720 are illuminated in different shades of gray. This can aid a vehicle operator in quickly determining in which sector 520 the closest obstacle is present… In another embodiment, for example, different patterns or opacities could be used to indicate the objects in different sectors”;
Paragraph [0041]: “…As illustrated in FIG. 8, one of the obstacle edges 800 may be indicated as a most hazardous obstacle 810 at a given time. In this embodiment, the most hazardous obstacle 810 is indicated with a larger dot than the other obstacle edges 800… The processor 120 may determine the most hazardous obstacle 810 based upon a distance between the object and the vehicle 100, a bearing of the vehicle 100, a height of the object relative to the vehicle 100, a closing rate between the object and the vehicle 100, an object type, or the like, or any combination thereof…”:
Where in FIG. 8, obstacle 800 in sector 700 is shown with one grid block illuminated in gray (one or more first partitions) at 20-30 meters from vehicle 100 (UAV) and where obstacle 810 in sector 720 is shown with three grid blocks illuminated in gray (one or more second partitions) at less than 10 meters from vehicle 100 (UAV).
The number of grid blocks illuminated in gray (a number of the one or more first and second partitions) is inversely correlated to a distance between the vehicle 100 (UAV) and obstacles 800 and 810 (first and second obstacles) such that for a greater distance of 20-30 meters between obstacle 800 in sector 700 and the vehicle 100 (UAV), one grid block is illuminated in gray (one first partition) and for a smaller distance of less than 10 meters between obstacle 810 in sector 720 and vehicle 100 (UAV), three grid blocks are illuminated in gray (three second partitions)). 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arteaga and Hornych as applied to claims 1 and 13 above, and in further view of Curley et al. (PGPub No US 2015/0298017 A1), henceforth known as Curley. 
Regarding claim 12, Arteaga and Hornych teach the method according to claim 1. Arteaga further teaches:
further comprising: displaying a flight direction of the UAV; and 
(Arteaga, FIG. 17: (91), (92); 
Where (91), (92) are flight trajectories of the ownship)
displaying an arrow to indicate a relative orientation of an obstacle with respect to the UAV; 
(Arteaga, FIG. 17: (91), (92); 
Col 19, line 66 to Col 20, line 5: “FIG. 17 illustrates the UAS-ADS-B synthetic display for self-separation and collision avoidance during real-time execution of steps 10 thru 70 (above), with the graphical display of UAS ownship 2, target intruder aircraft 90, ownship resolution advisory 91 (change path trajectory) and aircraft's nominal trajectory 92 and traffic alert 93 and threat advisory 94 concentric circles”;
Where (91), (92) are flight paths (flight directions of the UAV) and the plane icon is an arrow pointing at the relative orientation of the obstacle along the nominal flight trajectory (92), before changing to flight trajectory (91) to avoid the obstacle). 
Although Arteaga and Hornych teach displaying the obstacle information, as outlined in claim 1, above, the combination of Arteaga and Hornych fails to teach includes superimposing the [obstacle information] on a real-time image. 
However, in the same field of endeavor, Curley teaches: 
[wherein displaying the obstacle information] includes superimposing the [obstacle information] on a real-time image.
(Curley, FIG. 8A;
Paragraph [0013]: “…the aircraft further comprises one or more sensors on it adapted to collect flight-related information and/or environmental information. In some embodiments, the sensors comprise one or more of: a camera…”;
Paragraph [0015]: “…According to various embodiments, flight-related information is off-loaded substantially in real time as it is collected…”;
Paragraph [0072]: “…In various embodiments, and with continuing reference to FIG. 8A, a video overlay module can overlay flight telemetry information onto a video image shown on a display 95…”;

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of displaying the flight direction of a UAV of Arteaga and Hornych with the feature of superimposing data on a real time image of Curley so that “one or more on-board cameras 102 can be equipped with a pan and tilt mount (not shown), which when coupled with video goggles and “head tracking” devices (not shown), for example, can create an immersive, first-person experience, as if the viewer was actually sitting in the cockpit of the aircraft 12” adding the real time image creates an immersive, intuitive experience” (Curley, Paragraph [0071]). 
Regarding claim 19, Arteaga and Hornych teach the system according to claim 13.
Although Arteaga and Hornych teach the obstacle information as outlined in claim 13, above, the combination of Arteaga and Hornych fails to teach to superimpose the [obstacle information] on a real-time image.
However, in the same field of endeavor, Curley teaches: 
wherein the instructions further cause the processor to superimpose the [obstacle information] on a real-time image.
(Curley, FIG. 6: (111); FIG. 8A;
Paragraph [0013]: “…the aircraft further comprises one or more sensors on it adapted to collect flight-related information and/or environmental information. In some embodiments, the sensors comprise one or more of: a camera…”;
Paragraph [0015]: “…According to various embodiments, flight-related information is off-loaded substantially in real time as it is collected…”;
Paragraph [0069]: “…referring now to FIG. 6, the aircraft can further comprise a PCB board 109 comprising a processing unit 111, and one or more sensors, as at 102, 105 and 107, in communication therewith and adapted to collect flight-related information and/or environmental information”;
…In various embodiments, and with continuing reference to FIG. 8A, a video overlay module can overlay flight telemetry information onto a video image shown on a display 95…”;
Where real-time video is displayed and telemetry information is superimposed over the real-time image using processing unit 111).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of displaying the flight direction of a UAV of Arteaga and Hornych with the feature of superimposing data on a real time image of Curley so that “one or more on-board cameras 102 can be equipped with a pan and tilt mount (not shown), which when coupled with video goggles and “head tracking” devices (not shown), for example, can create an immersive, first-person experience, as if the viewer was actually sitting in the cockpit of the aircraft 12” adding the real time image creates an immersive, intuitive experience” (Curley, Paragraph [0071]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mohideen at al. (US Patent No 9,752,893 B2) teaches a display system for an aircraft including a sensor configured to capture data associated with a landing platform on a movable where the display system further includes a display device coupled to a processing unit for receiving the display commands and operable to render first symbology representing the landing platform.
Raz et al. (PGPub No US 2017/0242429 A1) teaches an apparatus for operating an unmanned aerial vehicle (UAV) that includes an imaging device, a touch screen, and a processor; where the processor is configured communicate a control signal that causes the UAV to execute a flying maneuver that is suggested by a touchscreen gesture. 
Yang et al. (PGPub No US 2016/0139595 A1) teaches a mobile terminal for controlling at least one drone, a display module configured to output a screen for controlling a motion of the drone, a touch interface module configured to receive a random touch drag within the displayed screen, and a controller controlling the communication module, the display module and the touch interface module, to control an altitude and a direction of the drone.
Hines et al. (PGPub No US 2010/0250022 A1)  teaches an unmanned aerial vehicle (UAV) addressing remotely piloted UAVs making them easier to operate, providing a more flexible positioning system, also improving on communications latency and interference problems.
Baudson et al. (US Patent No 9,443,435 B2) teaches a system comprising an assembly for managing the graphic interface of a display, where the display is representative of the position of a landing runway, center on the landing runway, and at least one front area. The management assembly includes means for dynamically defining the length (L) of the front area on the display as a function of a vertical decision position (DP) associated with a selected approach for said landing runway.
Bacabara et al. (PGPub No US 2010/0145610 A1) teaches a viewing system of synthetic vision comprising at least one navigation database, a cartographic database of a terrain, position sensors, a radio navigation beacon sensor, an electronic computer, a human-machine interface means and a display screen, the computer comprising means of processing the different information obtained from the databases, arranged so as to provide the display screen with a synthetic image of the terrain including a representation of the beacons present on said terrain. 
Reusser et al. (PGPub No US 2005/0200502 A1) 
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/T.M.M./Examiner, Art Unit 4166                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668